RALEIGH BROWN, Justice,
concurring.
I concur. I would additionally hold that “commit” means more than merely to appear or enroll. Webster’s New Twentieth Century Dictionary 365 (2nd ed. 1983) defines “to commit oneself” as follows: “to speak or act in such a manner as to bind oneself to a certain line of conduct.” The probation order required appellant to voluntarily “commit” himself to Cenikor, not merely to enroll in Cenikor. The trial court could have properly concluded from the evidence that appellant did not “commit” himself to the line of conduct required by Cenikor.